Title: From James Madison to Edmund Randolph, 13 September 1792
From: Madison, James
To: Randolph, Edmund


My dear friend
Orange Sepr. 13—1792
“Your favor of the 12 Ult. having arrived during an excurtion into Albemarle, I did not receive it till my return on yesterday. I lose not a moment in thanking you for it; particularly for the very friendly par[a]graph in the publication in Fenno’s paper. As I do not get his paper here, it was by accident I first saw this extradiordinary manœuvre of Calumy; the quarter, the motive, and the object of which speak for themselves. As it respects Mr. Jefferson I have no doubt that it will be of service both to him & to the public, if it should lead to such an investigation of his political opinions and character as may be expected. With respect to myself the consequence in a public view is of little account. In any view, there could not have been a charge founded on a grosser perversion of facts, & consequently against which I could feel myself more invulnerable.
That I wished & recomme[n]ded Mr. Freneau to be appd to his present Clerkship is certain. But the Department of State was not the only, nor as I recollect the first one to which I mentioned his name & character. I was governed in these recommendations by an acquaintance of long standing, by a respect for his talents, & by a knowledge of his merit & sufferings in the course of the revolution. Had I been less abstemious in my practice from Solicitations in behalf of my friends, I should probably have been more early in thinking of Mr. F. The truth is, that my application when made did not originate with myself. It was suggested by another Gentleman who could feel no motive but a disposition to patronize merit, & who wish’d me to cooperate with him.
That with others of Mr. Freneau’s particular acquaintances I wish’d & advis’d him to establish a press at Philada. instead of one meditated by him in N Jersey, is also certain. I advised the change because I thought his interest would be advanced by it, & because as a friend I was desirous that his interest should be advanced. This was my primary & governing motive. That as a consequential one, I entertain’d hopes that a free paper meant for general circulation and edited by a Man of genius, of republican principles, & a friend to the Constitution, would be some antidote to the doctrines & discourses circulated in favour of Monarchy and Arastocracy, & would be an acceptable vehicle of public information in many places not sufficiently supplied with it; this also is a certain truth; but it is a truth which I never could be tempted to conceal, or to wish to be concealed. If there be a temptation in the case it would be to make a merit of it.
But that the establishment of Mr. F.s press was wished in order to sap the Constitution, and that I forwarded the measure; or that my agency negociated it, by an illicit or improper connection between the functions of a translating Clerk in a public office, & those of an Editor of a Gazette, these are charges which ought to be as impotent as they are malicious. The first is surely incredible, if any charge could be so: & the second is I hope at least improbable, & not to be credited, until unequivocal proof shall be sub[s]tituted for anonymous & virulent assertions.
When I first saw the publication I was half disposed to meet it, with a note to the printer with my name subscribed. I was thrown into suspence however by reflecting 1. that as I was not named, & was only incidentally brought into view, shuch [sic] a step might be precipitate, if not improper, in case the principal should not concur in such a mode of vindication. 2. that I was not enough acquainted with the turn the thing might take, and the light in wh. it might be viewed on the spot. 3 that in a case the least doubtful, prudence would not rush into the newspapers. These considerations have been since sanctioned by the opinion of two or three judicious & neutral friends whom I have consulted. The part finally proper however remains to be decided; and on that I shall always be thankful for the ideas of my friends most in a condition to judge.[”]
